Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Rejection of claim 21 set under 35 USC 112(b) has been withdrawn in response to changing dependency of the claim.

Response to Arguments
Applicant’s arguments, submitted 09/01/2022 with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-8, 10, 11, 13-15 and 17-21 are rejected under 35 U.S.C. 103 as being anticipated over Domae (US Publication No. 20130211593) in view of Suzuki (US Publication No. 20160229062) Vijayanarasimhan (US Publication No. 20170252924, hereinafter referred to as Vijay) and Kemp (NPL An introduction to genetic algorithms for neural networks).

For claim 1, Domae teaches: A robot operable within a 3-D volume ([0008], disclosing a robot for bringing the hand into a gripping position or posture that is desired. [0039], disclosing control unit 4 controls the operation of the robot 5 and the operation of the hand 6 based on the data on the gripping position candidate, and the hand 6 grips and picks up the targeted workpiece from among the plurality of bulked workpiece, as robot moves, grips and picks a workpiece it is operated within a 3-D volume), the robot comprising: 

a gripper movable between an open position and a closed position to grasp any one of a plurality of objects ([0008], disclosing a hand for gripping a workpiece. [0039] and figure 6, disclosing hand 6 of robot that grips and picks up a targeted workpiece. The gripper has to move from open to closed position in order to grip a workpiece); 
an articulatable portion coupled to the gripper and operable to move the gripper to a desired position within the 3-D volume (figure 6 and [0057], disclosing an articulated robot 5 with six degrees of freedom); 

an object detection system operable to capture information indicative of a shape of a first object of the plurality of objects positioned to be grasped by the gripper ([0029], disclosing sensor 2 is configured to obtain three-dimensional measurement data of bulked workpieces. Figure 1 and [0030-0032], disclosing feature extraction section 301 extracts grippable features from the workpiece measurement data of the sensor 2); and 

a computer coupled to the object detection system, wherein the computer is configured to identify a plurality of grasp locations on the first object ([0030-0033], disclosing grippable feature extracting section 301 extracts grippable features from the workpiece measurement data of the sensor 2. Figure 1 and [0008], disclosing a control unit for controlling the robot based on the gripping position or posture calculated by the information processing unit. [0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates) and 

to generate a numerical parameter indicative of a desirability of each grasp location ([0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates, and the hand matching section 302 calculates a plurality of gripping positions or postures each having a matching score), wherein the numerical parameter is at least partially defined by an arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper)

wherein, when in operation, the robot selects a most desirable grasp location based on the numerical parameter and grasps the first object in the selected grasp location ([0039], disclosing control unit 4 controls the operation of the robot 5 and the operation of the hand 6 based on the data on the gripping position candidate, and the hand 6 grips and picks up the targeted workpiece)

The embodiment disclosed by Domae in [0036] teaches generating numerical parameter indicative of desirability of each grasp location but does not disclose wherein the numerical parameter is at least partially defined by a next task to be performed by the robot.

However, in another embodiment, Domae teaches: wherein the numerical parameter is at least partially defined by the next task to be performed by the robot ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to have wherein the numerical parameter is at least partially defined by the next task to be performed by the robot as taught by Domae to increase task efficiency of the invention.

Domae also does not explicitly teach wherein the numerical parameter is at least partially defined by robot movement limitations within the 3-D volume.

Suzuki teaches defining robot movement limitations within the 3-D volume ([0009], disclosing taking out workpieces while avoiding interference. [0044-0045], disclosing when it is judged that robot interferes with the container i.e. outside of 3-D volume, new target angle is continuously calculated. Only the volume inside container walls is the 3-D volume. Figures 4a-b and [0035], disclosing robot interfering with container wall i.e. articulatable portion is moving along a path that is not within the 3-D volume. As target angles that interfere with the container are discarded, they are given a low or no score compared to target angles that do not interfere. Therefore, robot movement limitation is accounted for determining grasp location).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to wherein the numerical parameter is at least partially defined by robot movement limitations within the 3-D volume as taught by Suzuki to avoid interference within workspace.

Domae teaches of a processor (abstract, disclosing an information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data. [0029], disclosing control unit 4 is configured to control an operation of the robot 5 and an operation of the hand 6 based on the data on the gripping position or posture obtained by the information processing unit 3), 

However, does not teach: wherein the computer includes a neural network operable to identify the plurality of possible grasp locations, wherein grasp candidates including the plurality of grasp locations are generated using a genetic algorithm

Vijay teaches a neural network that identifies a plurality of possible grasp locations ([0002-0003], disclosing grasp locations are identified that satisfy a threshold through deep neural network)

It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Domae to include a neural network that identifies a plurality of possible grasp locations on the first object as taught by Vijay as a more effective and adaptable method of identifying grasp locations.

Kemp teaches of coupling neural networks with genetic algorithms to solve a problem (Biogenesis – introduction, disclosing Once a neural network model has been created, it is frequently desirable to use the model backwards and identify sets of input variables which result in a desired output value. The large numbers of variables and non-linear nature of many materials models can make finding an optimal set of input variables difficult. Here, we can use a genetic algorithm to try and solve the problem. Genetic algorithms (GAs) are search algorithms based on the mechanics of natural selection and genetics as observed in the biological world. They use both direction (``survival of the fittest'') and randomisation to robustly explore a function).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Domae to wherein grasp candidates including the plurality of grasp locations are generated using a genetic algorithm as taught by Kemp to acquire solutions that are difficult through Neural Network alone: thereby eliminating defficiences Neural Network.

For claim 2, modified Domae teaches: The robot of claim 1, wherein the object detection system includes an imaging system that captures an image of the first object ([0030], disclosing sensor 2 may be, for example, a twin- or multi-lens stereo camera, an active stereo camera including a light projecting unit, such as a laser and a projector, and a camera unit).

For claim 6, modified Domae teaches: The robot of claim 1, 

Domae teaches that grasp locations are selected according to arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper)

Domae does not explicitly teach: wherein the computer is configured to eliminate grasp locations that require the gripper to move to a position that is not between the open position and the closed position.

However as grasp locations are selected according to arrangement of gripper, it would have been obvious to one having ordinary skill in the art to modify art of Domae to eliminate any possible grasp locations that require the gripper to move to a position that is not between the open position and the closed position to integrate movement limits in determining possible grasp location to further increase accuracy of the robot. Modification enables the art to eliminate failed attempts due to limitation of gripper and improves efficacy. 

For claim 7, modified Domae teaches:  The robot of claim 1, wherein the numerical parameter is at least partially defined by an available movement path of the gripper and the articulatable portion within the 3-D volume ([0032], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position or posture which enables the easiest gripping, as a gripping posture enabling easiest gripping by the gripper is selected, other possible grasp locations are eliminated. Selected gripping posture requires the gripper to move from its current posture to desired posture, hence a gripping position that leads to easiest movement path is selected).

For claim 8, modified Domae teaches: The robot of claim 1, 

Modified Domae further teaches wherein the computer eliminates any possible grasp locations that require movement of the gripper or the articulatable portion along a path that is not within the 3-D volume (as movement limitations are limited to space within a 3-D volume through teaching of Suzuki. Possible grasp locations that cause gripper to move along a path out of 3-D volume are also eliminated: See claim 1 for modification).

For claim 10, modified Domae teaches: The robot of claim 1, wherein the next task is an assembly task in which the first object is attached to another component ([0050-0051], disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process).

For claim 11, Domae teaches: A method of gripping an object with a robot that is movable within a 3-D volume ([0008], disclosing a robot for bringing the hand into a gripping position or posture that is desired. [0039], disclosing control unit 4 controls the operation of the robot 5 and the operation of the hand 6 based on the data on the gripping position candidate, and the hand 6 grips and picks up the targeted workpiece from among the plurality of bulked workpiece, as robot moves, grips and picks a workpiece it is operated within a 3-D volume), the method comprising: 

connecting a gripper that is movable between an open position and a closed position to an articulatable portion of the robot (figure 2, disclosing an external type gripper); 

capturing an image of the object to be grasped ([0030], disclosing sensor 2 may be, for example, a twin- or multi-lens stereo camera, an active stereo camera including a light projecting unit, such as a laser and a projector, and a camera unit); 

assigning a numerical parameter indicative of a desirability of each grasp location ([0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates, and the hand matching section 302 calculates a plurality of gripping positions or postures each having a matching score), wherein the numerical parameter is at least partially defined by an arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper)

selecting a most desirable grasp location based on the numerical parameter ([0038], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position/posture candidate which enables the easiest gripping); and 

grasping the object in the selected grasp location ([0032], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position or posture which enables the easiest gripping).

The embodiment disclosed by Domae in [0036] teaches generating numerical parameter indicative of desirability of each grasp location but does not disclose wherein the numerical parameter is at least partially defined by the next task to be performed by the robot.

However, in another embodiment, Domae teaches: wherein the numerical parameter is at least partially defined by the next task to be performed by the robot ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to have wherein the numerical parameter is at least partially defined by the next task to be performed by the robot as taught by Domae to increase task efficiency of the invention.

Domae also does not explicitly teach wherein the numerical parameter is at least partially defined by robot movement limitations within the 3-D volume.
Suzuki teaches defining robot movement limitations within the 3-D volume ([0009], disclosing taking out workpieces while avoiding interference. [0044-0045], disclosing when it is judged that robot interferes with the container i.e. outside of 3-D volume, new target angle is continuously calculated. Only the volume inside container walls is the 3-D volume. Figures 4a-b and [0035], disclosing robot interfering with container wall i.e. articulatable portion is moving along a path that is not within the 3-D volume. As target angles that interfere with the container are discarded, they are given a low or no score compared to target angles that do not interfere. Therefore, robot movement limitation is accounted for determining grasp location).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to wherein the numerical parameter is at least partially defined by robot movement limitations within the 3-D volume as taught by Suzuki to avoid interference within workspace.

Domae also does not teach “operating a neural network” on a computer to analyze the image and generate a plurality of possible grasp locations for consideration, wherein grasp candidates including the plurality of grasp locations are generated using “a genetic algorithm”; 

Vijay teaches a neural network that identifies a plurality of possible grasp locations ([0002-0003], disclosing grasp locations are identified that satisfy a threshold through deep neural network)

It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Domae to include a neural network that identifies a plurality of possible grasp locations on the first object as taught by Vijay as a more effective and adaptable method of identifying grasp locations.

Kemp teaches of coupling neural networks with genetic algorithms to solve a problem (Biogenesis – introduction, disclosing Once a neural network model has been created, it is frequently desirable to use the model backwards and identify sets of input variables which result in a desired output value. The large numbers of variables and non-linear nature of many materials models can make finding an optimal set of input variables difficult. Here, we can use a genetic algorithm to try and solve the problem. Genetic algorithms (GAs) are search algorithms based on the mechanics of natural selection and genetics as observed in the biological world. They use both direction (``survival of the fittest'') and randomisation to robustly explore a function).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Domae to wherein grasp candidates including the plurality of grasp locations are generated using a genetic algorithm as taught by Kemp to acquire solutions that are difficult through Neural Network alone: thereby eliminating deficiencies of Neural Network.

For claim 13, modified Domae teaches: The robot of claim 11, 
Modified Domae does not explicitly reach: further comprising eliminating from consideration grasp locations that require the gripper to move to a position that is not between the open position and the closed position.

However, Domae teaches that grasp locations are selected according to arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper).

As grasp locations are selected according to arrangement of gripper, it would have been obvious to one having ordinary skill in the art to modify art of Domae to eliminate any possible grasp locations that require the gripper to move to a position that is not between the open position and the closed position to integrate movement limits in determining possible grasp location to further increase accuracy of the robot. Modification enables the art to eliminate failed attempts due to limitation of gripper and improves efficacy. 

For claim 14, modified Domae teaches: The robot of claim 11, 

Modified Domae further teaches: wherein the numerical parameter is at least partially defined by an available movement path of the gripper and the articulatable portion within the 3- D volume ([0032], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position or posture which enables the easiest gripping, as a gripping posture enabling easiest gripping by the gripper is selected, other possible grasp locations are eliminated. Selected gripping posture requires the gripper to move from its current posture to desired posture, hence a gripping position that leads to easiest movement path is selected).

For claim 15, modified Domae teaches: The method of claim 11, 

Modified Domae further teaches: further comprising eliminating from consideration any possible grasp locations that require movement of the gripper or the articulatable portion outside of the 3-D volume (as movement limitations are limited to space within a 3-D volume through teaching of Suzuki. Possible grasp locations that cause gripper to move along a path out of 3-D volume are also eliminated: See claim 1 for modification).

For claim 17, modified Domae teaches: The method of claim 11, 

Modified Domae further teaches: wherein the next task is an assembly task in which the object is attached to another component ([0050-0051], disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage meduim 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process).

For claim 18, modified Domae teaches: The robot of claim 1, 

Modified Domae further teaches: wherein, when in operation, the robot performs the next task after grasping the first object ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation. Performing assembling operation is the next task that is performed after grasping the object).

For claim 19, modified Domae teaches: The robot of claim 18,

Modified Domae further teaches wherein the next task comprises packaging the object for shipping, placing the object in a machine tool or into storage, or attaching the object to another component ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation. Performing assembling operation is the next task that is performed after grasping the object, and assembling operation is attaching the object to another component).

For claim 20, modified Domae teaches: The method of claim 11,

Modified Domae further teaches: further comprising performing, by the robot, the next task after grasping the object (0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation. Performing assembling operation is the next task that is performed after grasping the object).
	
For claim 21, modified Domae teaches: The method of claim 20, 

Modified Domae further teaches wherein the next task comprises packaging the object for shipping, placing the object in a machine tool or into storage, or attaching the object to another component ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation. Performing assembling operation is the next task that is performed after grasping the object, and assembling operation is attaching the object to another component).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirayama (NPL Acquiring Grasp Strategies for a Multifingered Robot Hand Using Evolutionary Algorithms) teaches of using Genetic Algorithm to identify grasp locations for a robot on an object: See Abstract, Page 1601 Condition 3 and figure 7.

Suryansh (NPL: Genetic Algorithms + Neural Networks = Best of Both Worlds) teaches Neural Networks coupled with Genetic Algorithms can really accelerate the learning process to solve a certain problem: See 1st paragraph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664